                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JASON SWIDERSKI                                   CIVIL ACTION

                       v.                          NO. 19-2321

 JOHN HARMON, et aL

                                            ORDER
       AND NOW, this 8th day of November 2019, upon considering Plaintiff's Motion for

appointment of attorney (ECF Doc. No. 59), and for reasons in the accompanying Memorandum,

it is ORDERED:

        1.     Plaintiff's Motion for appointment of attorney (ECF Doc. No. 59) is GRANTED;

       2.      The Clerk of Court will refer this matter to the Prisoner Civil Rights Panel seeking

a volunteer attorney to represent Mr. Swiderski for thirty days;

       3.      The Clerk of Court shall mail a copy of the Prisoner Civil Rights Panel Program

Description to Plaintiff; and

       4.      The Clerk of Court shall place this case in the suspense docket until further Order.




                                                     a:.J.
